Citation Nr: 1820957	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-40 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for sleep apnea and a sleep disorder.  The Veteran filed a timely notice of disagreement (NOD) in January 2011.

In an October 2014 rating decision, and during the pendency of the appeal, the RO granted service connection for insomnia.  As this represents a maximum grant of the benefit sought on appeal for a sleep disorder, this claim is not before the Board.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea.  Specifically, he contends that he developed and was diagnosed with sleep apnea in service.  See November 2016 hearing transcript. 


On the Veteran's February 1972 entrance examination, the Veteran denied frequent trouble sleeping and the examiner did not indicate trouble sleeping upon objective examination.  In December 1972, the Veteran reported having nightmares and periods of hyperactivity and depression and was diagnosed with possible personality disorder, rule out manic-depressive type.  A psychiatry consult found no psychiatric illnesses, but rather determined that the Veteran's response was a situational reaction.  In August 1974, the Veteran reported being unable to sleep since returning from Guam, with insomnia and jerking movements, which his wife had noticed.  The Veteran was referred for an EEG to rule out seizures.  An August 1974 EEG consult was normal, and it was recommended that the Veteran have a sleep EEG.  In September 1974, the Veteran was referred for an EEG - sleep consult.  However, the results of this study are not associated with the Veteran's claims file.  On the Veteran's November 1980 separation examination, the Veteran reported frequent trouble sleeping and leg cramps.  The examiner noted that the Veteran's frequent trouble sleeping may have been job-related and that the Veteran would have Charley horses while sleeping.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for sleep problem.  However, the Board notes there are numerous complaints of the Veteran having a sore throat during service, including a December 1978 complaint of a sore throat and nasal congestion which worsened at night and a July 1979 complaint of chest congestion and sore throat in the morning.

Post-service treatment records reflect the Veteran was diagnosed with sleep apnea in June 2011.  See Rio Grande Valley Sleep Centers treatment records.  

A July 2014 VA examination report reflects that the examiner noted that the Veteran had been diagnosed with moderate insomnia, and that the Veteran reported getting three to four hours of sleep a night, which was confirmed by the Veteran's wife.  After reviewing the Veteran's claims file and examining the Veteran, the examiner found that the Veteran had moderate insomnia, which was supported by his scores on the Insomnia Severity Index and the Epworth Sleepiness Scale.  When asked whether or not the Veteran's current sleep apnea or sleep disorder had its onset during service, the examiner opined that it was most likely caused by or a result of service, as the Veteran had documented sleep problems since December 1972, his long history of sleep problems after he joined the military, but not prior to service, and that he continued to have sleep problems, with current scores suggesting moderate insomnia. 

A September 2014 VA examination report reflects that the examiner reviewed the Veteran's claims file but did not perform an in-person examination.  The examiner found that the Veteran did not report any symptoms suggestive of sleep apnea during military service or within one year of separation from service, and that he primary symptom reported by the Veteran was insomnia, which is not a symptom of obstructive sleep apnea.  Furthermore, there was no objectively documented sleep study or diagnosis of sleep apnea in the Veteran's service treatment records.  The examiner noted that at the time the Veteran entered service, his body mass index (BMI) was 21, 26 at separation, and 32 when he was diagnosed with sleep apnea.  Since there was no objective evidence that the Veteran had sleep apnea symptoms in the military, that he was diagnosed around twenty years after separation from service, and had developed obesity at the time of his diagnosis, the examiner opined that the Veteran's sleep apnea was related to his significant weight gain, and noted that obesity was the most significant risk factor for development of obstructive sleep apnea. 

The Veteran states that his sleep apnea began in about 1972 and that he was treated in 1973 while in service for sleep and breathing issues, and that his wife at the time would wake him up at night to get him to start breathing again.  He also states that he has trouble wearing his c-pap machine because he tosses and turns at night, knocking it off.  See November 2016 hearing testimony; see also May 2012 and June 2014 VA treatment records.  

The Board finds that the July 2014 VA examination report is not clear as to whether both the Veteran's sleep apnea and insomnia were caused by or incurred in service, or only his insomnia.  Therefore, the opinion is inadequate to establish service connection for sleep apnea.  However, the September 2014 VA examination report is also inadequate, as the examiner did not address whether the Veteran's in-service sore throats were related to his sleep apnea or the lay evidence of record that he would stop breathing at night while in service.  

In addition, the Veteran was granted service connection for insomnia in October 2014, and he reports that he had difficulty wearing his c-pap machine due to tossing and turning.  Neither the July or September 2014 VA examiners opined as to whether the Veteran's diagnosed sleep apnea is aggravated by his service-connected insomnia.

Therefore, the Board finds that a remand is warranted for an addendum opinion that addresses the nature and etiology of the Veteran's diagnosed sleep apnea, including whether it is aggravated by his service-connected insomnia.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the September 2014 VA examiner for an opinion as to the nature and etiology of the Veteran's diagnosed sleep apnea.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's sleep apnea.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

(a) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea had its clinical onset during active service, or is otherwise related to any incident of service, to include the Veteran's in-service reports of a sore throat. 

(b)  If the examiner finds that the Veteran's sleep apnea was not caused by or incurred in service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea is aggravated (i.e., worsened) by his service-connected insomnia, to include the Veteran's reports that he cannot wear his c-pap machine due to tossing and turning. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




